       Case 2:19-cv-01613-JAD-VCF Document 11 Filed 12/12/19 Page 1 of 5




 1   Marc P. Cook, Esq.
     Nevada Bar No. 004574
 2   COOK & KELESIS, LTD.
     517 S. 9th St.
 3   Las Vegas, NV 89101
     (702) 737-7702
 4   Fax: (702) 737-7712
     Email: law@bckltd.com
 5    [Additional counsel appearing on signature page]
 6   Attorneys for Plaintiff NICK FISHER
     and the Class
 7

 8                         UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEVADA
 9

10    NICK FISHER, individually and on
      behalf of all others similarly situated,     Case No. 2:19-cv-01613-JAD-VCF
11
                          Plaintiff,
12                                                     MOTION AND MEMORANDUM
      v.                                               OF POINTS AND
13                                                     AUTHORITIES IN SUPPORT OF
      THEVEGASPACKAGE.COM, INC.,
14    a Nevada corporation, and DOUGLAS                MOTION TO EXTEND THE
      DOUGLAS, an individual,                          TIME FOR SERVICE OF
15                                                     PROCESS AS TO BOTH
                               Defendants.
16                                                     DEFENDANTS
17

18
           PLEASE TAKE NOTICE that, in accordance with the Federal Rules of
19
     Civil Procedure Rule 4(m), Plaintiff Nick Fisher (“Plaintiff” or “Fisher”) hereby
20
     moves the Court for an Order extending the time for service of process upon
21
     Defendants TheVegasPackage.com, Inc. (“Vegas Package”) and Douglas Douglas
22
     (“Douglas”) (collectively “Defendants”).
23
           This Motion is based on the Memorandum of Points and Authorities below
24
     and the attached Affidavits of attempted service to Defendants through Douglas,
25
     both individually and as the registered agent of Vegas Package. In support of the
26
     Motion, Plaintiff states as follows:
27

28                                               -1-
       Case 2:19-cv-01613-JAD-VCF Document 11 Filed 12/12/19 Page 2 of 5




 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2         On September 13, 2019, Plaintiff brought this putative class action lawsuit
 3   alleging wide-scale violations of the Telephone Consumer Protection Act, 47
 4   U.S.C. § 227, et seq. (“TCPA” or “Act”). (Dkt. 1.) The Court issued summons as to
 5   Douglas on September 13, 2019, and as to Vegas Package on September 18, 2019.
 6   (Dkt. 2, 5.)
 7         The Federal Rules of Civil Procedure provide that, if a defendant is not
 8   served within 90 days after the complaint is filed, the court must dismiss without
 9   prejudice against or order that service be made within a specified time. FED. R. CIV.
10   P. 4(m). However, if the plaintiff shows good cause for the failure to serve process
11   within 90 days of the complaint, “the court must extend the time for service for an
12   appropriate period.” Id. Generally, a showing of good cause is equated with
13   diligence and requires more than inadvertence, mistake, or ignorance of the rules.
14   See Bank of New York Mellon v. Schuetz, No. 2:15-cv-01819-APG-VCF, 2016 WL
15   70459, at *1 (D. Nev. Jan. 6, 2016).
16         After the Court issued a summons as to both Defendants, Plaintiff hired a
17   process server to attempt service upon Douglas, both as an individual and as the
18   registered agent for Vegas Package, at his office address registered with the
19   Secretary of State. (See Dkt. 10.) The process server made thirteen different
20   attempts over several months to serve the Complaint and Summons on Defendants,
21   with no success. (See Affidavits of Attempted Service, attached hereto as Ex. A.)
22   The process server was met with no answer at the Defendants’ office door,
23   indicating that the office is not staffed as required by Nevada law. (Id.) With the
24   help of a desk attendant at the office building, the process server also spoke with
25   Douglas over the phone on two occasions—Douglas twice denied any connection to
26   the case or Vegas Package, despite his registration as the President, Secretary,
27

28                                            -2-
        Case 2:19-cv-01613-JAD-VCF Document 11 Filed 12/12/19 Page 3 of 5




 1   Treasurer, Director, and registered agent for Vegas Package. (See id.) The process
 2   server thereafter returned service, informing Plaintiff that Defendants were avoiding
 3   service. (Id.)
 4          Despite repeated attempts, and as a result of their avoidance, Plaintiff has
 5   been unable to effectuate service upon Defendants within 90 days of filing the
 6   complaint. Accordingly, Plaintiff previously filed a Motion for Alternative Service
 7   with the Court on December 4, 2019, so that Plaintiff may be permitted to serve
 8   Vegas Package via the Nevada Secretary of State. (See Dkt. 10.) Plaintiff continues
 9   to investigate how it may otherwise serve process to Douglas.
10          In short, Plaintiff has diligently attempted service upon Defendants and has
11   been yet unable to complete service. Good cause exists both for Plaintiff’s inability
12   to serve Defendants within 90 days and for the Court to extend the time for service
13   to be made. Pursuant to FED. R. CIV. P. 4(m), the Court should extend the time for
14   service for an appropriate period, or at least sixty (60) days.
15          WHEREFORE, Plaintiff respectfully requests that the Court grant the
16   present Motion and issue an order extend for an appropriate period the time for
17   Plaintiff to effectuate service upon Defendants, and for such additional relief as the
18   Court deems necessary and just.
19
20                                           Respectfully submitted,
21

22
     Dated: December 12, 2019                Nick Fisher, individually and on behalf of
                                             all others similarly situated,
23

24                                     By:    /s/ Stephen A. Klein
                                             One of Plaintiff’s Attorneys
25
26                                           Marc P. Cook, Esq.
                                             Nevada Bar No. 004574
27                                           COOK & KELESIS, LTD.

28                                             -3-
     Case 2:19-cv-01613-JAD-VCF Document 11 Filed 12/12/19 Page 4 of 5



                                     517 S. 9th St.
 1                                   Las Vegas, NV 89101
                                     (702) 737-7702
 2                                   Fax: (702) 737-7712
                                     Email: law@bckltd.com
 3
                                     Stephen A. Klein*
 4                                   sklein@woodrowpeluso.com
                                     Woodrow & Peluso, LLC
 5                                   3900 East Mexico Ave., Suite 300
                                     Denver, Colorado 80210
 6                                   Telephone: (720) 907-4654
                                     Facsimile: (303) 927-0809
 7
                                     Attorneys for Plaintiff and the Class
 8
                                     * Pro Hac Vice
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28                                     -4-
       Case 2:19-cv-01613-JAD-VCF Document 11 Filed 12/12/19 Page 5 of 5




 1                           CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above
 3   titled document was served upon counsel of record by filing such papers via the
 4   Court’s ECF system on December 12, 2019.
 5                                         /s/ Stephen A. Klein
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28                                           -5-
